Case 0:19-cr-60326-RLR Document 37 Entered on FLSD Docket 01/10/2020 Page 1 of 4

c

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA

CASE NO. 19-CR-60326-ROSENBERG/SELTZER
UNITED STATES OF AMERICA
vs.
MICHAEL JERMAL SMITH,

Defendant.
/

 

FACTUAL PROFFER

The United States of America and Michael Jermal Smith (the “Defendant’’) agree that had
this case gone to trial, the United States would have proven the following facts, among others,
beyond a reasonable doubt:

1. In or around August 2019, the Defendant and co-defendant Akeem Victor Reed
entered into an agreement in which they agreed that the Defendant would receive compensation
for each firearm that he was able to obtain from federally licensed dealers of firearms and present
to a pawnshop. Reed would conduct the online transactions and then accompany the Defendant
to the federally licensed dealer of firearms to pick up the firearm in question.

2. On or about August 30, 2019, co-defendant Akeem Victor Reed used an American
Express credit card ending in 3008 belonging to “A.G.” without the knowledge and authorization
of “A.G.” to place an online order for a Glock 19, 9mm pistol, with Pembroke Gun & Range LLC,
located at 3130 SW 19th Street, #453, Pembroke Park, Florida (“Pembroke Gun & Range”). While

. placing the online order, Reed listed his name as “Akeem Reed” under the customer and billing

sections; his email as B¥*****F****073@gmail.com; and his phone number as XXX-XXX-8656.
Case 0:19-cr-60326-RLR Document 37 Entered on FLSD Docket 01/10/2020 Page 2 of 4
” D /

Later that same day, Reed went to the Pembroke Gun & Range’s physical location, filled out the
ATF Form 4473, and provided his Florida Identification Card as proof of identity.

3. On or about August 30, 2019, Reed used the American Express credit card ending
in 3008 belonging to “A.G.” without the knowledge and authorization of “A.G.” to place an online
order for a Glock 26, 9mm pistol. Reed placed the order with Three A Investments LLC d/b/a
“AAA Pawnbrokers of North Miami,” located at 14010 — 14020 West Dixie Highway, North
Miami, Florida (“AAA Pawnbrokers”). While placing the online order, Reed identified himself
as “Akeem Reed” under the customer and billing sections; his email as L******893 @gmail.com;
and his phone number as XXX-XXX-8656. Later that same day, Reed entered the AAA
Pawnbrokers store and filled out the ATF Form 4473.

4, On or about September 7, 2019, Reed used a Discover credit card ending in 9982
belonging to “B.J.” without the knowledge and authorization of “B.J.” to place an online order for
a Glock 19, 9mm pistol, with AAA Pawnbrokers. Reed placed the order in the Defendant’s name,
identifying him as “Michael Smith.” . When he placed the order, Reed used the same email address
that he had listed on his online order | with Pembroke Gun & Range, that is,
B******E***4073 @omail.com (see Paragraph 1). The phone number that Reed listed for this
order was the same number that he had listed for the orders that he placed in his name at Pembroke
Gun & Range and AAA Pawnbrokers, that is, XXX-XXX-8656 (see Paragraphs 1 and 2),

5. On or about September 7, 2019, Reed used the Discover credit card ending in 9982
belonging to “B.J.” without the knowledge and authorization of “B.J.” to place an online order for
a Glock 17, 9mm pistol, with Miami Police Depot Inc. d/b/a “Miami Guns Export,” located at
1040 East 49th Street, Hialeah, Florida (“Miami Guns Export”). Reed placed the order in the

Defendant’s name, identifying him as “Michael Smith.” The phone number that Reed listed for
5
Case 0:19-cr-60326-RLR Document 37 Entered on FLSD Docket 01/10/2020 Page 3 of 4

this order matched the phone number that he listed on his online orders with Pembroke Gun &
Range and AAA Pawnbrokers, that is, XXX-XXX-8656 (see Paragraphs 1 and 2).

6. On or about September 9, 2019, Reed and the Defendant entered the AAA
Pawnbrokers store together. While inside AAA Pawnbrokers, Reed obtained possession of a
Glock 26, 9mm pistol, bearing serial number ADMZ302, which Reed ordered on August 30, 2019
(see Paragraph 2). While inside AAA Pawnbrokers alongside Reed, the Defendant completed the
ATF Form 4473 and obtained possession of a Glock 19, 9mm pistol, bearing serial number
BKVD037, which Reed had ordered in the Defendant’s name on or about September 7, 2019 (see
Paragraph 3). The Defendant knew that his taking possession of the Glock 19 was unlawful but
did so intentionally.

7. On or about September 12, 2019, the Defendant went to Miami Guns Export,
completed the ATF Form 4473, and obtained possession of a Glock 17, 9mm pistol, bearing serial
number BLZL173, which Reed had ordered in the Defendant’s name on or about September 7,
2019 (see Paragraph 4). The Defendant knew that his taking possession of the Glock 17 was
unlawful but did so intentionally.

8. On or about September 13, 2019, Reed went to the Pembroke Gun & Range and |
obtained possession of a Glock 19, 9mm pistol, bearing serial number BKZV200, which Reed
ordered on August 30, 2019 (see Paragraph 1).

9. The Defendant, Reed, and others unlawfully obtained the firearms and sold them at
pawnshops for cash. Upon receiving the cash payment, Reed gave a portion to the Defendant.

10. Pembroke Gun & Range, AAA Pawnbrokers, and Miami Guns Export are licensed
to engage in the business of dealing in firearms. Each of the aforementioned firearms — Glock

26, 9mm pistol, bearing serial number ADMZ302; Glock 19, 9mm pistol, bearing serial number .
3
Case 0:19-cr-60326-RLR Document 37 Entered on FLSD Docket 01/10/2020 Page 4 of 4

BKVD037; and Glock 19, 9mm pistol, bearing serial number BKZV200, were in the respective
licensee’s business inventory prior to Reed and the Defendant unlawfully stealing, taking, and
carrying them away.

11. Each of the aforementioned firearms were manufactured outside the state of Florida
and thus, must have traveled in and affected interstate and foreign commerce.

12. The Defendant agrees that he was responsible for the unlawful taking and carrying
away of three firearms from federally licensed dealers (two of which were charged in the
indictment).

13. The information contained in this proffer is not a complete recitation of all the facts
and circumstances of this case, but the parties admit it is sufficient to prove beyond a reasonable
doubt that violations of Title 18, United States Code, Sections 371, 922(u) and 2, as charged in the
indictment, had occurred.

Respectfully,

- ARIANA FAJARDO ORSHAN
UNITED STATES ATTORNEY

Date: 202-0 By: vl
AJAY JAI

LEXANDER
ASSISVANT UNITED STATES ATTORNEY

Date: aloo 2.0 By: ‘

SCOTT G.
COUNSEY KOR DEFENDANT

 

 

 

 
   
   

@\z020

Date: \\ By:

 

JERMAL SMITH
DEFENDANT
